ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeals of --                                )
                                              )
 Scale Structure/ARCC Joint Venture           )       ASBCA Nos. 59026, 59284
                                              )
Under Contract No. W5J9LE-1 O-C-0008          )

APPEARANCE FOR THE APPELLANT:                         Domenic Senger-Schenck, Esq.
                                                       Rosenstock Legal Services
                                                       Kabul, Afghanistan

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     James D. Stephens, Esq.
                                                     Rebecca L. Bockmann, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                 ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within
180 days of the date of this Order.



                                                  ~~
       Dated: 9 February 2016                                                                    r
                                                                                                 l
                                                   PAGE~
                                                  REBA
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
                                                                                                 I
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59026, 59284, Appeals of Scale
Structure/ARCC Joint Venture, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals